Case: 16-40663        Document: 00514016100       Page: 1    Date Filed: 06/01/2017




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-40663                                FILED
                                  Summary Calendar                           June 1, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE BACIO-GONZALES, also known as Jorge Bacio-Gonzalez,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 5:15-CR-894-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
            Jorge Bacio-Gonzales appeals the sentence imposed following his guilty
plea conviction for reentry of a deported alien. He contends that the district
court       erred   in   increasing   his   offense    level   pursuant      to      U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) (2015) based on his prior Texas felony convictions for
burglary of a habitation under Texas Penal Code § 30.02(a). Bacio-Gonzales
argues, under Mathis v. United States, 136 S. Ct. 2243 (2016), that the Texas


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40663     Document: 00514016100     Page: 2     Date Filed: 06/01/2017


                                  No. 16-40663

burglary statute is not divisible and that not every violation of § 30.02(a)
qualifies as a crime of violence under § 2L1.2(b)(1)(A)(ii) (2015).
      The Government has filed an opposed motion for summary affirmance
asserting that Bacio-Gonzales’s arguments are foreclosed by our recent
decision in United States v. Uribe, 838 F.3d 667 (5th Cir. 2016), cert. denied,
2017 WL 661924 (Mar. 20, 2017) (No. 16-7969).              In the alternative, the
Government requests an extension of time in which to file a brief on the merits.
      The Government is correct that Uribe forecloses Bacio-Gonzales’s Mathis
argument.    See Uribe, 838 F.3d at 669-71.        Accordingly, the motion for
summary affirmance is GRANTED, the alternative motion for an extension of
time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                        2